DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities:
On page 11, line 10 recites “the blood is filter prior to” which should read “the blood is filtered prior to”.
  On page 27, line 2 recites “20and” which should read “20 and”.
Appropriate correction is required.
Claim Objections
Claims 1, 6, 11, 13, and 14 are objected to because of the following informalities:  
Claims 3, 4, 13 and 14 recite “the first, proximal, and distal filter assemblies” which should read “the first, proximal, and distal self-expanding filter assemblies” for consistency purposes.
Claim 6 recites “using one of the first and second protection devices” which should read “using one of the first or second protection devices”.
Claim 1 recites "the self-expanding filter assembly" in lines 8-9 and 11 which should read “the first self-expanding filter assembly” for consistency purposes.
Claim 11 recites "the self-expanding filter assembly" in lines 12-13 and 15 which should read "the first self-expanding filter assembly" for consistency purposes.
Claim 11 recites "the distal sheath" in lines 22 and 26-29 which should read “the articulatable distal sheath” for consistency purposes.
Claim 11 recite "the proximal and distal sheaths" in lines 22, 26-29, and 31 which should read “the proximal sheath and the articulatable distal sheath” for consistency purposes. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, and 6-7, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Stigall et al. (US 20160066880) [hereinafter Stigall] in view Fifer et al. (US 20120172920) [hereinafter Fifer].
Regarding claim 1, Stigall discloses a method of inhibiting embolic material from entering cerebral vasculature (para. 0094), the method comprising:
positioning a guidewire (926) through a right subclavian artery (para. 0094); Stigall does not explicitly disclose positioning the guidewire into a left subclavian artery. However, Stigall does disclose that a third filter may be positioned in the left subclavian artery (para. 0091). Since the proximal and distal filters are positioned in their respective locations using the same guidewire, it would have been obvious to position the third filter in the left subclavian artery in the same manner in order to guide the filter into the left subclavian artery. 
Stigall does not explicitly discloses that the third filter can be deployed by retracting the outer sheath 910 over the distal [third] filter. However, Stigall does disclose that the proximal and distal filters are deployed by retracting the outer sheath over the guidewire. Stigall further discloses that as the outer sheath 910 is retracted over the proximal/distal filters, the proximal/distal filters can self-expand to engage the target location (para. 0095 and 0096)] Since the proximal and distal filters are deployed in their respective locations over the same guidewire by retracting the outer sheath, it would have been obvious to deploy the third filter in the left subclavian artery in the same manner in order for the third filter to self-expand and engage the left subclavian artery.;
 Stigall does not explicitly disclose that after deploying the third filter, the outer sheath is withdrawn from the right subclavian artery and the guidewire is withdrawn into an innominate artery.  However, Stigall does disclose that after deploying the proximal and distal filters, when the procedure is completed, the filters are withdrawn into the outer sheath and the device/system including the outer sheath is removed from the patient (para. 0103) and that the guidewire can be retracted proximally of the distal protection filters after the filters are deployed (para. 0119). It would have been obvious to withdraw the outer sheath from the right subclavian artery and the guidewire into the innominate artery after deploying the third filter in the left subclavian artery because it is well known in the art to 
tracking a distal portion of a second protection device [configured to be deploy a first and second filter to the left common carotid and the brachiocephalic artery] over the guidewire (para. 0096 and 0097):
the distal portion of the second protection device comprising:
a proximal sheath (first sheath (906)) (Fig. 9a);
a proximal self-expanding filter assembly (proximal filter (902)) (Fig. 9a);
 a distal sheath (second sheath (908)) (Fig. 9a); and
a distal self-expanding filter assembly (distal filter (904)) (Fig. 9a)
However, Stigall fails to disclose 
That the proximal self-expanding filter assembly is positioned radially within the proximal sheath;
That the distal self-expanding filter assembly is positioned radially within the distal sheath;
at least one of proximally retracting the proximal sheath and distally advancing the proximal self-expanding filter assembly to deploy the proximal self-expanding filter assembly from the proximal sheath in the innominate artery; 
steering the distal sheath into a left common carotid artery; 
at least one of proximally retracting the distal sheath and distally advancing the distal self-expanding filter assembly to deploy the distal self-expanding filter assembly from the distal sheath in the left common carotid artery; and 
after deploying the proximal and distal self-expanding filter assemblies, withdrawing the proximal and distal sheaths.

wherein a proximal self-expanding filter assembly (proximal filter support element (15))(Fig. 2B) is radially within the proximal sheath (12) (para. 0087)
wherein a distal self-expanding filter assembly (distal support element (22))(Figs. 2C and 2D) radially within the distal sheath (20) (para. 0088)
at least one of proximally retracting the proximal sheath (12)(Fig. 2B) and distally advancing the proximal self-expanding filter assembly (15)(Fig. 2B) to deploy the proximal self-expanding filter assembly from the proximal sheath in the innominate artery (para. 0087);
steering the distal sheath (20) into a left common carotid artery (para. 0088) (Figs. 2B and 2C); 
at least one of proximally retracting the distal sheath (20)(Fig. 2D) and distally advancing the distal self-expanding filter assembly (22)(Fig. 2D) to deploy the distal self-expanding filter assembly from the distal sheath in the left common carotid artery (Fig. 2D) (para. 0088); and 
after deploying the proximal and distal self-expanding filter assemblies, withdrawing the proximal and distal sheaths (para. 0090).
It would have been obvious to one of ordinary skill in the art before the effective filing date of
the claimed invention to modify first and second sheaths in Stigall to include the proximal and distal sheaths in Fifer in order to have two independently actuatable sheaths to enact deployment of the proximal and distal filters independently (para. 0020). Furthermore, when proximal sheath is retracted to allow the proximal filter to expand, the distal sheath can be independently rotated, steered, or translated axially in order to position the distal sheath in its target location (para. 0085).
Regarding claim 2, Modified Stigall discloses wherein the first protection device and the second protection device are inserted into a right radial artery or a right brachial artery through a same incision (para. 0091 of Stigall).
Regarding claim 3, Modified Stigall discloses performing an endovascular procedure (abstract and para. 0091 of Stigall), the deployed first, proximal, and distal filter assemblies inhibiting embolic material from entering cerebral vasculature through the left vertebral artery, a right common carotid artery, a right vertebral artery and the left common carotid artery during the endovascular procedure (para. 0006 and 0091 of Stigall).
Regarding claim 4, Modified Stigall discloses after performing the endovascular procedure, withdrawing the first, proximal, and distal filter assemblies (para. 0103 of Stigall).
Regarding claim 6, Modified Stigall discloses measuring an arterial pressure using one of the first and second protection devices (In one embodiment, shown in Fig, 24, Stigall discloses that pressure sensor(s) can be added to one or more locations on the outer sheath i.e. first protection device and the distal filter (904) located in the left common carotid i.e. second protection device (para. 0107 and 0114-0116)).
Claims 7, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Stigall et al. (US 20160066880) [hereinafter Stigall] in view of Fifer et al. (US 20120172920) [hereinafter Fifer] and in further view of Barbut et al. (US 20060161241) [hereinafter Barbut],.
Regarding claim 7, Modified Stigall discloses all the limitations set forth in claim 1, including that the filters can be tethered to a wire in order to allow the filters to be independently adjusted by the user (para. 0071). However, Modified Stigall fails to disclose wherein the first protection device (third filter discussed in par. 0091) further comprises a filter wire coupled to a proximal end of the first self-expanding filter and extending distally therefrom.

Since Stigall is silent about how the third filter in the left subclavian artery is connected to the device, it would have been obvious to one of ordinary skill in the art before the effective filing date of
the claimed invention to look to other known three filter structures such as Barbut to teach how the a third filter in the left subclavian artery can be connected to a filter wire in order to have a system that protects all three arteries [brachiocephalic, left common, and left subclavian]. 
	 
Regarding claims 9 and 10, Modified Stigall in view of Barbut discloses that all three of the filters have filter wires (as discussed above in claim 7). Furthermore, Modified Stigall explicitly discloses that the second sheath (908) can have a rapid exchange port (not shown) located on the distal portion of sheath (para. 0075 of Stigall). Therefore, it would have been obvious to pass that filter wire through that rapid exchange port (taught by Stigall) for the purpose of having the associated advantages of using the rapid exchange port, thereby disclosing wherein less than an entirety of a length of the second protection device is tracked over the filter wire by a rapid exchange port in the second protection device. 
Claims 5 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Stigall et al. (US 20160066880) [hereinafter Stigall] in view of Fifer et al. (US 20120172920) [hereinafter Fifer] and in further view of Purcell et al. (US 9566144) [hereinafter Purcell].
Regarding claim 5, Modified Stigall discloses all the limitations set forth in claim 1, including a first protection device comprised of an outer sheath and a filter. Stigall further discloses the use of contrast dye or radiopaque fluid to determine whether the filter membrane is occluded and the degree of occlusion via. a lumen and fluid delivery port in the device.

Purcell teaches a method of inhibiting embolic material from entering cerebral vasculature using a first and second protection device wherein the first protection device is deployed in the left subclavian artery and comprised of an inner member (220) (Fig. 2) radially inward of the outer sheath (210) for the purpose of delivering contrast agent, dye, thrombolytic agents via. port (212) (col. 6 lines 4-10 and lines 44-54).
It would have been obvious to one of ordinary skill in the art before the effective filing date of
the claimed invention to modify outer sheath in Modified Stigall to include the inner member of Purcell in order to flush the device and/or inject a contrast agent, dye or thrombolytic agent via. fluid port (col. 6 lines 4-10 and lines 44-54).	
Regarding claim 11, Stigall discloses a method of inhibiting embolic material from entering cerebral vasculature (para. 0094), the method comprising:
positioning a guidewire (926) through a right subclavian artery (para. 0094); Stigall does not explicitly disclose positioning the guidewire into a left subclavian artery. However, Stigall does disclose that a third filter may be positioned in the left subclavian artery (para. 0091). Since the proximal and distal filters are positioned in their respective locations using the same guidewire, it would have been obvious to position the third filter in the left subclavian artery in the same manner in order to guide the filter into the left subclavian artery. ;
Stigall does not explicitly discloses that the third filter can be deployed by retracting the outer sheath 910 over the distal [third] filter. However, Stigall does disclose that the proximal and distal filters are deployed by retracting the outer sheath over the guidewire. Stigall further discloses that as the outer sheath 910 is retracted over the proximal/distal filters, the proximal/distal filters can self-expand to engage the target location (para. 0095 and 0096)] Since the proximal and distal filters are deployed in 
Although Stigall does not explicitly disclose wherein the third filter has an opening facing a proximal end of the outer sheath; Stigall does disclose that the orientation of the filters can be independently oriented and that it is known in the art that the opening of the filter is oriented to face the direction of blood flow (para. 0071). Therefore, it would be obvious to position the opening of the third filter in the direction of blood flow; thereby having the opening of the third filter facing the proximal end of the outer sheath.;
Stigall further discloses that the distal filter [third filter disclosed in para. 0091] can be deployed by retracting the outer sheath 910 over the distal [third] filter. As the outer sheath 910 is retracted over the distal [third] filter, the distal filter can self-expand to engage the target location [ in this case the left subclavian artery] (para. 0095 and 0096)];
Stigall does not explicitly disclose that after deploying the third filter, the outer sheath is withdrawn from the right subclavian artery and the guidewire is withdrawn into an innominate artery.  However, Stigall does disclose that after deploying the proximal and distal filters, when the procedure is completed, the filters are withdrawn into the outer sheath and the device/system including the outer sheath is removed from the patient (para. 0103) and that the guidewire can be retracted proximally of the distal protection filters after the filters are deployed (para. 0119). It would have been obvious to withdraw the outer sheath from the right subclavian artery and the guidewire into the innominate artery after deploying the third filter in the left subclavian artery because it is well known in the art to follow the path of insertion when removing the device/system from the patient; thereby withdrawing the outer sheath and guidewire from the left subclavian artery to the right subclavian artery.

the distal portion of the second protection device comprising:
a proximal sheath (first sheath (906)) (Fig. 9a);
a proximal self-expanding filter assembly (proximal filter (902)) (Fig. 9a);
 a distal sheath (second sheath (908)) (Fig. 9a); and
a distal self-expanding filter assembly (distal filter (904)) (Fig. 9a)
However, Stigall fails to explicitly disclose wherein the first protection device further comprises an inner member comprising a guidewire lumen and radially inward of the outer sheath. Stigall also fails to disclose the first self-expanding filter assembly radially between the outer sheath and the inner member.
Purcell teaches a method of inhibiting embolic material from entering cerebral vasculature using a first and second protection device wherein the first protection device is deployed in the left subclavian artery and comprised of an inner member (220) (Fig. 2) comprising a guidewire lumen (Fig. 2A; col. 7 lines 41-46) and radially inward of the outer sheath (210) for the purpose of delivering contrast agent, dye, thrombolytic agents via. port (212) (col. 6 lines 4-10 and lines 44-54); wherein the first self-expanding filter assembly (218) (Fig. 2) radially between the outer sheath (210) and the inner member (220) (see Fig. 2) (col. 7 lines 13-17).
It would have been obvious to one of ordinary skill in the art before the effective filing date of
the claimed invention to modify outer sheath in Stigall to include the inner member of Purcell in order to flush the device and/or inject a contrast agent, dye or thrombolytic agent via. fluid port (col. 6 lines 4-10 and lines 44-54).
Stigall also fails to disclose

an articulatable distal sheath; and
That the distal self-expanding filter assembly is positioned radially within the distal sheath;
at least one of proximally retracting the proximal sheath and distally advancing the proximal self-expanding filter assembly to deploy the proximal self-expanding filter assembly from the proximal sheath in the innominate artery; 
steering the distal sheath into a left common carotid artery; 
at least one of proximally retracting the distal sheath and distally advancing the distal self-expanding filter assembly to deploy the distal self-expanding filter assembly from the distal sheath in the left common carotid artery; and 
after deploying the proximal and distal self-expanding filter assemblies, withdrawing the proximal and distal sheaths.
Fifer teaches a embolic protection device that is also deployed from the right subclavian artery and comprised of a proximal filter (deployed in the brachiocephalic artery} and a distal filter (deployed in the left common carotid} (para. 0086):
wherein a proximal self-expanding filter assembly (proximal filter support element (15))(Fig. 2B) is radially within the proximal sheath (12) (para. 0087)
wherein a distal self-expanding filter assembly (distal support element (22))(Figs. 2C and 2D) radially within the articulatable distal sheath (20) (para. 0074 and 0088)
at least one of proximally retracting the proximal sheath (12)(Fig. 2B) and distally advancing the proximal self-expanding filter assembly (15)(Fig. 2B) to deploy the proximal self-expanding filter assembly from the proximal sheath in the innominate artery (para. 0087);
steering the distal sheath (20) into a left common carotid artery (para. 0088) (Figs. 2B and 2C); 

after deploying the proximal and distal self-expanding filter assemblies, withdrawing the proximal and distal sheaths (para. 0090).
It would have been obvious to one of ordinary skill in the art before the effective filing date of
the claimed invention to modify first and second sheaths in Stigall to include the proximal and distal sheaths in Fifer in order to have two independently actuatable sheaths to enact deployment of the proximal and distal filters independently (para. 0020). Furthermore, when proximal sheath is retracted to allow the proximal filter to expand, the distal sheath can be independently rotated, steered, or translated axially in order to position the distal sheath in its target location (para. 0085).
Regarding claim 12, Modified Stigall discloses wherein the first protection device and the second protection device are inserted into a right radial artery or a right brachial artery through a same incision (para. 0091 of Stigall).
Regarding claim 13, Modified Stigall discloses performing an endovascular procedure (abstract and para. 0091 of Stigall), the deployed first, proximal, and distal filter assemblies inhibiting embolic material from entering cerebral vasculature through the left vertebral artery, a right common carotid artery, a right vertebral artery and the left common carotid artery during the endovascular procedure (para. 0006 and 0091 of Stigall).
Regarding claim 14, Modified Stigall discloses after performing the endovascular procedure, withdrawing the first, proximal, and distal filter assemblies (para. 0103 of Stigall).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN DUBOSE whose telephone number is (571)272-8792.  The examiner can normally be reached on Monday-Friday 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 571-272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAUREN DUBOSE/Examiner, Art Unit 3771                                                                                                                                                                                                        
/KATHLEEN S HOLWERDA/Primary Examiner, Art Unit 3771